Judgments of the Supreme Court, New York County, both entered May 5, 1980, which dismissed petitions to stay arbitration, affirmed, with costs. Orders of the Supreme Court, New York County, both entered July 28, 1980, which denied motions which in effect sought reargument, are dismissed as nonappealable, without costs. The facts in these two cases are substantially identical. In each case respondent sold to petitioner certain merchandise. The sales documents, signed by a representative of petitioners, contained at the bottom thereof the following provision: “Notwithstanding anything herein to the contrary, the rights and obligations of buyer and seller hereunder are defined by, and shall be subject to the Basic Trade Provisions now approved and promulgated as of January 15, 1948 by the National Retail Dry Goods Association and the Apparel Industries Inter-Association Committee, including the provision that all disputes or differences arising between the parties shall be settled by arbitration which may be initiated and conducted and award therein confirmed in the manner described in such provisions and upon service of process accordingly”. Although the minority refers to the provision as “barely legible to the naked eye” no such claim is made by petitioners. They assert merely that the paragraph is set forth “in fine print”. They base their opposition to arbitration upon grounds which both we and the minority find untenable. We find, as did Special Term, that petitioners, by signing the sales documents through an authorized representative, assented to the terms and conditions contained in those documents and that one of those terms and conditions was that “all disputes or differences arising between the parties shall be settled by arbitration”. We further find, and this is not disputed by petitioners, that the arbitration provision, although set forth in fine print, was legible and readily readable by anyone intent on ascertaining the terms of the documents. Concur— Ross, J. P., Markewich and Bloom, JJ.